Citation Nr: 1012533	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  96-50 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for compartment syndrome, status post right 
fasciotomy.

2.  Entitlement to a disability rating in excess of 10 
percent for compartment syndrome, status post left 
fasciotomy.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to March 
1988, and from September 1988 to September 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied entitlement to increased 
ratings for the service-connected right and left leg 
disabilities.

In June 1998, the Veteran testified at a hearing at the RO.  
Thereafter, by way of a supplemental statement of the case 
(SSOC) issued in July 1998, the RO assigned a 20 percent 
disability evaluation for the right leg disability, 
effective since May 26, 1995, the date of the Veteran's 
claim.

In July 2004, the Veteran testified at a hearing held in 
Washington, D.C., before the undersigned Veterans Law Judge.  
A transcript of the proceeding is of record.

In December 2004, the Board denied increased ratings for the 
Veteran's disabilities.  The Veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2005 order, the Court granted a joint motion for 
remand filed by the parties and vacated the Board's December 
2004 decision and remanded the appeal to the Board for 
readjudication consistent with the motion.

The matters were again before the Board in June 2006 and 
were remanded for further development consistent with the 
December 2005 Court order.  In February 2008, the Board 
again denied the claims.  The Veteran again appealed to the 
Court, which again granted a joint motion for remand filed 
by the parties and vacated the Board's February 2008 
decision and remanded the appeal to the Board for 
readjudication consistent with the motion.

The issue of entitlement to service connection for a low 
back disability as secondary to service-connected right and 
left leg disabilities has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Pursuant to the joint motion, the Board finds that further 
development is required prior to appellate review.

The record reflects that the Veteran suffers from vascular 
claudication, peroneal nerve neuropathy, and radiculopathy.  
However, the record is unclear as to whether the vascular 
claudication is a result of neurovascular compromise as a 
result of his service-connected compartment syndromes or is 
a complication of his nonservice-connected diabetes mellitus 
type 2.  The record is also unclear as to whether his 
peroneal nerve neuropathy and radiculopathy are attributable 
to his service-connected compartment syndromes or to his 
nonservice-connected diabetes mellitus type 2.  Thus, the RO 
should afford the Veteran a VA examination to obtain medical 
opinions on these issues.  Based on the report of this 
examination, the RO should readjudicate the claims with 
consideration of any applicable diagnostic codes pertinent 
to neurological and vascular disorders.  

On another matter, in April 2008, after the issuance of the 
February 2008 Board decision, the Veteran requested a Board 
hearing at the RO, that is, a Travel Board hearing.  The 
Veteran also filed a motion for reconsideration of the Board 
decision in May 2008 but withdrew the motion in September 
2008 noting that he would await the decision of the Court.  
In light of the above, and given the Court's order vacating 
the Board decision, it is unclear whether the Veteran still 
desires a Travel Board hearing.  Thus, the RO should clarify 
this matter on remand.

Accordingly, the case is REMANDED for the following actions:

1. The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his vascular claudication, 
peroneal nerve neuropathy, and 
radiculopathy.  His claims file should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner is asked to 
address the following questions:

(a)  Whether it is at least as likely as 
not (50 percent or greater probability) 
that the Veteran's vascular claudication 
is a result of neurovascular compromise as 
a result of his service-connected 
compartment syndromes or is a complication 
of his nonservice-connected diabetes 
mellitus type 2.  

(b)  Whether it is at least as likely as 
not (50 percent or greater probability) 
that the Veteran's peroneal nerve 
neuropathy is attributable to his service-
connected compartment syndromes or to his 
nonservice-connected diabetes mellitus 
type 2.  

(c)  Whether it is at least as likely as 
not (50 percent or greater probability) 
that the Veteran's radiculopathy is 
attributable to his service-connected 
compartment syndromes or to his 
nonservice-connected diabetes mellitus 
type 2.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

2.  Thereafter, the RO should readjudicate 
the claims with consideration of any 
applicable diagnostic codes pertinent to 
neurological and vascular disorders.  If 
any benefit sought on appeal remains 
denied, the Veteran and his attorney 
should be provided an SSOC and given an 
opportunity to respond.

3.  After completion of the foregoing, as 
outlined in paragraphs "1, (a)-(c), and 2" 
above, the RO should ask the Veteran 
whether he still desires a Travel Board 
hearing.  If so, the RO should schedule 
him for a Travel Board hearing in 
accordance with applicable procedures.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

